 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
 6                        CENTRAL DISTRICT OF CALIFORNIA

 7

 8    AUTOMOBILIA II, LLC, a Florida             Case No. 2:20-cv-07368-ODW-KK
      Limited Liability Company,
 9                                               STIPULATED PROTECTIVE
            Plaintiffs,                          ORDER
10
      v.                                         Hon. Otis D. Wright
11

12    BUZZFEED, INC. a Delaware                  Complaint Filed: August 17, 2020
      Corporation; and DOES 1 through 10,
13
      Defendants.
14

15

16         1.     Preliminary Statement
17              A. Purposes and Limitations
18         Discovery in this action is likely to involve production of confidential,
19   proprietary, or private information for which special protection from public
20   disclosure and from use for any purpose other than prosecuting this litigation may
21   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
22   enter the following Stipulated Protective Order. The parties acknowledge that this
23   Order does not confer blanket protections on all disclosures or responses to
24   discovery and that the protection it affords from public disclosure and use extends
25   only to the limited information or items that are entitled to confidential treatment
26   under the applicable legal principles. The parties further acknowledge, as set forth in
27   Section 12.3, below, that this Stipulated Protective Order does not entitle them to
28
                                                1
                                        PROTECTIVE ORDER
 1   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 2   procedures that must be followed and the standards that will be applied when a party
 3   seeks permission from the court to file material under seal.
 4              B. Good Cause Statement
 5           This action is likely to involve trade secrets, other valuable research,
 6   development, commercial, financial, technical and/or proprietary information for
 7   which special protection from public disclosure and from use for any purpose other
 8   than prosecution of this action is warranted. Such confidential and proprietary
 9   materials and information consist of, among other things, confidential business or
10   financial information, information regarding confidential business practices, or other
11   confidential research, development, or commercial information (including
12   information implicating privacy rights of third parties), information otherwise
13   generally unavailable to the public, or which may be privileged or otherwise
14   protected from disclosure under state or federal statutes, court rules, case decisions,
15   or common law. Accordingly, to expedite the flow of information, to facilitate the
16   prompt resolution of disputes over confidentiality of discovery materials, to
17   adequately protect information the parties are entitled to keep confidential, to ensure
18   that the parties are permitted reasonable necessary uses of such material in
19   preparation for and in the conduct of trial, to address their handling at the end of the
20   litigation, and serve the ends of justice, a protective order for such information is
21   justified in this matter. It is the intent of the parties that information will not be
22   designated as confidential for tactical reasons and that nothing be so designated
23   without a good faith belief that it has been maintained in a confidential, non-public
24   manner, and there is good cause why it should not be part of the public record of this
25   case.
26

27

28
                                                  2
                                          PROTECTIVE ORDER
 1         2.     Definitions
 2         2.1 Action: the pending matter filed on August 14, 2020 and styled,
 3   Automobilia II, LLC v. BuzzFeed, Inc. et al., Case No. 2:20-cv-07368-ODW-PJW in
 4   the United States District Court for the Central District of California.
 5         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
 6   information or items under this Order.
 7         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
 8   it is generated, stored or maintained) or tangible things that qualify for protection
 9   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
10   Cause Statement.
11         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
12   support staff).
13         2.5 Designating Party: a Party or Non-Party that designates information or
14   items that it produces in disclosures or in responses to discovery as
15   “CONFIDENTIAL.”
16         2.6 Disclosure or Discovery Material: all items or information, regardless of
17   the medium or manner in which it is generated, stored, or maintained (including,
18   among other things, testimony, transcripts, and tangible things), that are produced or
19   generated in disclosures or responses to discovery in this matter.
20         2.7 Expert: a person with specialized knowledge or experience in a matter
21   pertinent to the litigation who has been retained by a Party or its counsel to serve as
22   an expert witness or as a consultant in this Action.
23         2.8 House Counsel: attorneys who are employees of a party to this Action.
24   House Counsel does not include Outside Counsel of Record or any other outside
25   counsel.
26         2.9 Non-Party: any natural person, partnership, corporation, association, or
27   other legal entity not named as a Party to this action.
28
                                                 3
                                         PROTECTIVE ORDER
 1         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 2   to this Action but are retained to represent or advise a party to this Action and have
 3   appeared in this Action on behalf of that party or are affiliated with a law firm which
 4   has appeared on behalf of that party, and includes support staff.
 5         2.11 Party: any party to this Action, including all of its officers, directors,
 6   employees, consultants, retained experts, and Outside Counsel of Record (and their
 7   support staffs).
 8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 9   Discovery Material in this Action.
10         2.13 Professional Vendors: persons or entities that provide litigation support
11   services (e.g., photocopying, videotaping, translating, preparing exhibits or
12   demonstrations, and organizing, storing, or retrieving data in any form or medium)
13   and their employees and subcontractors.
14         2.14 Protected Material: any Disclosure or Discovery Material that is
15   designated as “CONFIDENTIAL.”
16         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
17   from a Producing Party.
18         3.     Scope
19         The protections conferred by this Stipulation and Order cover not only
20   Protected Material (as defined above), but also (1) any information copied or
21   extracted from Protected Material; (2) all copies, excerpts, summaries, or
22   compilations of Protected Material; and (3) any testimony, conversations, or
23   presentations by Parties or their Counsel that might reveal Protected Material.
24         Any use of Protected Material at trial shall be governed by the orders of the
25   trial judge. This Order does not govern the use of Protected Material at trial.
26

27

28
                                                  4
                                          PROTECTIVE ORDER
 1         4.     Duration
 2         Even after final disposition of this litigation, the confidentiality obligations
 3   imposed by this Order shall remain in effect until a Designating Party agrees
 4   otherwise in writing or a court order otherwise directs. Final disposition shall be
 5   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 6   or without prejudice; and (2) final judgment herein after the completion and
 7   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 8   including the time limits for filing any motions or applications for extension of time
 9   pursuant to applicable law.
10         5.     Designating Protected Materials
11         5.1    Exercise of Restraint and Care in Designating Material for Protection.
12   Each Party or Non-Party that designates information or items for protection under
13   this Order must take care to limit any such designation to specific material that
14   qualifies under the appropriate standards. The Designating Party must designate for
15   protection only those parts of material, documents, items, or oral or written
16   communications that qualify so that other portions of the material, documents,
17   items, or communications for which protection is not warranted are not swept
18   unjustifiably within the ambit of this Order.
19         Mass, indiscriminate, or routinized designations are prohibited. Designations
20   that are shown to be clearly unjustified or that have been made for an improper
21   purpose (e.g., to unnecessarily encumber the case development process or to impose
22   unnecessary expenses and burdens on other parties) may expose the Designating
23   Party to sanctions.
24         If it comes to a Designating Party’s attention that information or items that it
25   designated for protection do not qualify for protection, that Designating Party must
26   promptly notify all other Parties that it is withdrawing the inapplicable designation.
27

28
                                                 5
                                         PROTECTIVE ORDER
 1         5.2    Manner and Timing of Designations. Except as otherwise provided in
 2   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4   under this Order must be clearly so designated before the material is disclosed or
 5   produced.
 6         Designation in conformity with this Order requires:
 7                (a) for information in documentary form (e.g., paper or electronic
 8         documents, but excluding transcripts of depositions or other pretrial or trial
 9         proceedings), that the Producing Party affix at a minimum, the legend
10         “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
11         that contains protected material. If only a portion or portions of the material
12         on a page qualifies for protection, the Producing Party also must clearly
13         identify the protected portion(s) (e.g., by making appropriate markings in the
14         margins).
15         A Party or Non-Party that makes original documents available for inspection
16   need not designate them for protection until after the inspecting Party has indicated
17   which documents it would like copied and produced. During the inspection and
18   before the designation, all of the material made available for inspection shall be
19   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
20   documents it wants copied and produced, the Producing Party must determine which
21   documents, or portions thereof, qualify for protection under this Order. Then, before
22   producing the specified documents, the Producing Party must affix the
23   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
24   portion or portions of the material on a page qualifies for protection, the Producing
25   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
26   markings in the margins).
27

28
                                                6
                                        PROTECTIVE ORDER
 1         (b) for testimony given in depositions that the Designating Party identify the
 2   Disclosure or Discovery Material on the record, before the close of the deposition all
 3   protected testimony.
 4         (c) for information produced in some form other than documentary and for
 5   any other tangible items, that the Producing Party affix in a prominent place on the
 6   exterior of the container or containers in which the information is stored the legend
 7   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 8   protection, the Producing Party, to the extent practicable, shall identify the protected
 9   portion(s).
10         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
11   failure to designate qualified information or items does not, standing alone, waive
12   the Designating Party’s right to secure protection under this Order for such material.
13   Upon timely correction of a designation, the Receiving Party must make reasonable
14   efforts to assure that the material is treated in accordance with the provisions of this
15   Order.
16         6.      Challenging Confidential Designations
17         6.1     Timing of Challenges.     Any Party or Non-Party may challenge a
18   designation of confidentiality at any time that is consistent with the Court’s
19   Scheduling Order.
20         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
21   resolution process under Local Rule 37.1 et seq.
22         6.3     The burden of persuasion in any such challenge proceeding shall be on
23   the Designating Party. Frivolous challenges, and those made for an improper
24   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
25   parties) may expose the Challenging Party to sanctions. Unless the Designating
26   Party has waived or withdrawn the confidentiality designation, all parties shall
27   continue to afford the material in question the level of protection to which it is
28
                                                 7
                                         PROTECTIVE ORDER
 1   entitled under the Producing Party’s designation until the Court rules on the
 2   challenge.
 3         7.     Access to And Use of Protected Material
 4         7.1    Basic Principles. A Receiving Party may use Protected Material that is
 5   disclosed or produced by another Party or by a Non-Party in connection with this
 6   Action only for prosecuting, defending, or attempting to settle this Action. Such
 7   Protected Material may be disclosed only to the categories of persons and under the
 8   conditions described in this Order. When the Action has been terminated, a
 9   Receiving Party must comply with the provisions of section 13 below (FINAL
10   DISPOSITION).
11         Protected Material must be stored and maintained by a Receiving Party at a
12   location and in a secure manner that ensures that access is limited to the persons
13   authorized under this Order.
14         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
15   otherwise ordered by the court or permitted in writing by the Designating Party, a
16   Receiving Party may disclose any information or item designated
17   “CONFIDENTIAL” only to:
18         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
19   employees of said Outside Counsel of Record to whom it is reasonably necessary to
20   disclose the information for this Action;
21         (b) the officers, directors, and employees (including House Counsel) of the
22   Receiving Party to whom disclosure is reasonably necessary for this Action;
23         (c) Experts (as defined in this Order) of the Receiving Party to whom
24   disclosure is reasonably necessary for this Action and who have signed the
25   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
26         (d) the court and its personnel;
27         (e) court reporters and their staff;
28
                                                 8
                                         PROTECTIVE ORDER
 1         (f) professional jury or trial consultants, mock jurors, and Professional
 2   Vendors to whom disclosure is reasonably necessary for this Action and who have
 3   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4         (g) the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information;
 6         (h) during their depositions, witnesses ,and attorneys for witnesses, in the
 7   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 8   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
 9   not be permitted to keep any confidential information unless they sign the
10   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
11   agreed by the Designating Party or ordered by the court. Pages of transcribed
12   deposition testimony or exhibits to depositions that reveal Protected Material may
13   be separately bound by the court reporter and may not be disclosed to anyone except
14   as permitted under this Stipulated Protective Order; and
15         (i) any mediator or settlement officer, and their supporting personnel,
16   mutually agreed upon by any of the parties engaged in settlement discussions.
17         8.     Protected Material Subpoenaed or Ordered Produced in Other
18   Litigation
19         If a Party is served with a subpoena or a court order issued in other litigation
20   that compels disclosure of any information or items designated in this Action as
21   “CONFIDENTIAL,” that Party must:
22         (a) promptly notify in writing the Designating Party. Such notification shall
23   include a copy of the subpoena or court order;
24         (b) promptly notify in writing the party who caused the subpoena or order to
25   issue in the other litigation that some or all of the material covered by the subpoena
26   or order is subject to this Protective Order. Such notification shall include a copy of
27   this Stipulated Protective Order; and
28
                                                 9
                                         PROTECTIVE ORDER
 1         (c) cooperate with respect to all reasonable procedures sought to be pursued
 2   by the Designating Party whose Protected Material may be affected.
 3         If the Designating Party timely seeks a protective order, the Party served with
 4   the subpoena or court order shall not produce any information designated in this
 5   action as “CONFIDENTIAL” before a determination by the court from which the
 6   subpoena or order issued, unless the Party has obtained the Designating Party’s
 7   permission. The Designating Party shall bear the burden and expense of seeking
 8   protection in that court of its confidential material and nothing in these provisions
 9   should be construed as authorizing or encouraging a Receiving Party in this Action
10   to disobey a lawful directive from another court.
11         9.     A Non-Party’s Protected Material Sought to Be Produced in this
12   Litigation
13         (a) The terms of this Order are applicable to information produced by a Non-
14   Party in this Action and designated as “CONFIDENTIAL.” Such information
15   produced by Non-Parties in connection with this litigation is protected by the
16   remedies and relief provided by this Order. Nothing in these provisions should be
17   construed as prohibiting a Non-Party from seeking additional protections.
18         (b) In the event that a Party is required, by a valid discovery request, to
19   produce a Non-Party’s confidential information in its possession, and the Party is
20   subject to an agreement with the Non-Party not to produce the Non-Party’s
21   confidential information, then the Party shall:
22                (1) promptly notify in writing the Requesting Party and the Non-Party
23         that some or all of the information requested is subject to a confidentiality
24         agreement with a Non-Party;
25                (2) promptly provide the Non-Party with a copy of the Stipulated
26         Protective Order in this Action, the relevant discovery request(s), and a
27         reasonably specific description of the information requested; and
28
                                                10
                                        PROTECTIVE ORDER
 1                (3) make the information requested available for inspection by the Non-
 2         Party, if requested.
 3         (c) If the Non-Party fails to seek a protective order from this court within 14
 4   days of receiving the notice and accompanying information, the Receiving Party
 5   may produce the Non-Party’s confidential information responsive to the discovery
 6   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 7   not produce any information in its possession or control that is subject to the
 8   confidentiality agreement with the Non-Party before a determination by the court.
 9   Absent a court order to the contrary, the Non-Party shall bear the burden and
10   expense of seeking protection in this court of its Protected Material.
11         10.    Unauthorized Disclosure of Protected Material
12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
15   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
16   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
17   persons to whom unauthorized disclosures were made of all the terms of this Order,
18   and (d) request such person or persons to execute the “Acknowledgment and
19   Agreement to Be Bound” that is attached hereto as Exhibit A.
20         11.    Inadvertent Production of Privilege or Otherwise Protected
21   Material
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection,
24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
26   may be established in an e-discovery order that provides for production without
27   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
28
                                                11
                                        PROTECTIVE ORDER
 1   as the parties reach an agreement on the effect of disclosure of a communication or
 2   information covered by the attorney-client privilege or work product protection, the
 3   parties may incorporate their agreement in the stipulated protective order submitted
 4   to the court.
 5         12.       Miscellaneous
 6         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 7   person to seek its modification by the Court in the future.
 8         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 9   Protective Order no Party waives any right it otherwise would have to object to
10   disclosing or producing any information or item on any ground not addressed in this
11   Stipulated Protective Order. Similarly, no Party waives any right to object on any
12   ground to use in evidence of any of the material covered by this Protective Order.
13         12.3 Filing Protected Material. A Party that seeks to file under seal any
14   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
15   only be filed under seal pursuant to a court order authorizing the sealing of the
16   specific Protected Material at issue. If a Party's request to file Protected Material
17   under seal is denied by the court, then the Receiving Party may file the information
18   in the public record unless otherwise instructed by the court.
19         13.       Final Disposition
20         After the final disposition of this Action, as defined in paragraph 4, within 60
21   days of a written request by the Designating Party, each Receiving Party must return
22   all Protected Material to the Producing Party or destroy such material. As used in
23   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
24   summaries, and any other format reproducing or capturing any of the Protected
25   Material. Whether the Protected Material is returned or destroyed, the Receiving
26   Party must submit a written certification to the Producing Party (and, if not the same
27   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
28
                                                 12
                                         PROTECTIVE ORDER
 1   (by category, where appropriate) all the Protected Material that was returned or
 2   destroyed and (2)affirms that the Receiving Party has not retained any copies,
 3   abstracts, compilations, summaries or any other format reproducing or capturing any
 4   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 5   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 6   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 7   reports, attorney work product, and consultant and expert work product, even if such
 8   materials contain Protected Material. Any such archival copies that contain or
 9   constitute Protected Material remain subject to this Protective Order as set forth in
10   Section 4 (DURATION).
11         14.    Any violation of this Order may be punished by any and all appropriate
12   measures including, without limitation, contempt proceedings and/or monetary
13   sanctions.
14   //
15   //
16   //
17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28
                                                13
                                        PROTECTIVE ORDER
 1

 2
                                 WARGO FRENCH LLP
     Dated: May 5, 2021
 3                               By: /s/ Jeffrey N. Williams
 4                                  Jeffrey N. Williams

 5                               Attorneys for Defendant
 6                               Buzzfeed Inc.

 7

 8   Dated: May 5, 2021           DONIGER /BURROUGHS

 9                                By: /s/ Scott A. Burroughs
10                                Scott Alan Burroughs, Esq.
                                  Trevor W. Barrett, Esq.
11

12                                Attorneys for Plaintiff
                                  Automobilia II, LLC
13

14   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15

16   Dated: May 10, 2021                _________________________
17                                           Hon. Kenly Kiya Kato
18

19

20

21

22

23

24

25

26

27

28
                                     14
                             PROTECTIVE ORDER
 1                                          Exhibit A
 2                     Acknowledgment and Agreement to be Bound
 3   I, _____________________________ [print or type full name], of
 4   _________________ [print or type full address], declare under penalty of perjury
 5   that I have read in its entirety and understand the Stipulated Protective Order that
 6   was issued by the United States District Court for the Central District of California
 7   on ___________ [date] in the case of Automobilia II, LLC v. BuzzFeed, Inc. et al.,
 8   Case No. 2:20-cv-07368-ODW-PJW. I agree to comply with and to be bound by all
 9   the terms of this Stipulated Protective Order and I understand and acknowledge that
10   failure to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any information
12   or item that is subject to this Stipulated Protective Order to any person or entity
13   except in strict compliance with the provisions of this Order.
14   I further agree to submit to the jurisdiction of the United States District Court for the
15   Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint __________________________ [print or
18   type full name] of _______________________________________ [print or type
19   full address and telephone number] as my California agent for service of process in
20   connection with this action or any proceedings related to enforcement of this
21   Stipulated Protective Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24

25   Printed name: _______________________________
26

27   Signature: __________________________________
28
                                                 15
                                         PROTECTIVE ORDER
